Citation Nr: 1427523	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-41 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right wrist condition.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right elbow condition.


REPRESENTATION

Appellant represented by:	Oliver O. Jahizi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to November 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by a Department of Veterans Affairs (VA), which denied the benefits sought on appeal. 

In January 2014, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  The evidentiary record was held open for 90 days to allow the appellant to submit any additional evidence.  To date, no additional evidence has been received.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the hearing before the Board, the Veteran alleged that he received treatment for his right upper extremity in the 1980's at the Los Angeles VA Medical Center (VAMC) and had a first surgery in 1995.  The Veteran's attorney indicated the archived records were "kind of difficult to get."  It is not clear whether those records did not exist or whether he was simply having difficulty obtaining the records.  The Veteran also reported possibly receiving treatment on one occasion at the Long Beach VAMC.  Accordingly, remand is needed to assist the Veteran in trying to obtain VA treatment records dating prior to 2000.  

The case is REMANDED for the following action:

1. Request all VA treatment records, to include retired records, pertaining to treatment for the right upper extremity from the Los Angeles VAMC and Long Beach VAMC dating prior to 2000.  If no records are available, the Veteran should be notified of such. 

2.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

